Citation Nr: 1647171	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-18 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than October 8, 2013 for the award of service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 to April 1988.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Appeals Management Center (AMC), which granted service connection for hypertension and assigned an initial disability rating of 10 percent effective October 8, 2003, the date of claim.  The Veteran subsequently appealed the assigned effective date.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran had active service from July 1978 to April 1988. 

2.  The Veteran's formal claim for service connection for hypertension was received on October 8, 2003.
 
3.  No claim for service connection for hypertension was received prior to October 8, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to October 8, 2003 for the award of service connection for hypertension have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As to the question of an earlier effective date for the service-connected hypertension, because this appeal arises from the Veteran's disagreement with the effective date following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements of initial rating and effective dates that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of Notice of Disagreement (NOD)).

Regarding the duty to assist in this case, as will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Earlier Effective Date for Service Connection for Hypertension

In the December 2008 NOD, the Veteran advanced that the effective date for service connection for hypertension should have been set in April 1992, the date of the first post-service medical examination showing a diagnosis of hypertension.  Per the subsequently filed April 2010 substantive appeal, via VA Form 9, the Veteran again asked for an effective date of April 1992 and stated that, "I was not informed of my rights when discharged from active service."

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2016) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155 (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2016).

The Veteran had active service from July 1978 to April 1988.  On October 8, 2003, VA received a Veteran's Application for Compensation and/or Pension (VA Form 21-526) in which the Veteran sought service connection for hypertension and diabetes mellitus.  The claim form reflects that the Veteran answered "yes" to the question "Have you ever filed a claim with VA?"; however, the Veteran noted that the previous claim was simply a request for educational benefits.  This statement is consistent with the record.  After a significant procedural history, in December 2007, the Veteran was granted service connection for hypertension.

Hypertension has been shown to have originated during active service; therefore, the question to be determined is the date of receipt of the Veteran's claim for service connection for hypertension.  Per the above discussion, the Veteran's original claim for service connection for hypertension was received by VA on October 8, 2003, approximately 15 years after service separation.  As such, the appropriate effective date for the award of service connection for hypertension is October 8, 2003, the date of receipt of the original claim for service connection.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

As discussed above, the Veteran has advanced that the effective date should be set in April 1992 as that was the first time a post-service examination diagnosed hypertension.  Review of the record reflects that, per an April 17, 1992 private treatment record, the Veteran was referred for evaluation of high blood pressure that was noted at the time of an outpatient surgery.  The Veteran was diagnosed with hypertension at that time.  Subsequent private treatment records through September 1994 reflect that the Veteran received regular treatment and medication for hypertension.  

Having reviewed the relevant evidence of record, there is no indication that the Veteran explicitly or implicitly stated an intention to seek hypertension treatment in order to apply for service connection for hypertension.  The record indicates that the Veteran was referred by a doctor post-outpatient surgery for evaluation of high blood pressure readings taken at that time.  In no subsequent record of treatment did the Veteran advance an intention to seek service connection for the then diagnosed hypertension.

Previously, under 38 C.F.R. § 3.157(a) (2014), a report of examination or hospitalization would be accepted as an informal claim for increase or to reopen, if the report related to a disability that may establish entitlement; however, there must have first be a prior allowance or disallowance of a claim before the informal claim provision applied.  Under 38 C.F.R. § 3.157(b)(1) (2014), once a formal claim for compensation had been allowed or disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA or uniformed services hospitalization or examination report would be accepted as an informal claim for increased benefits or an informal claim to reopen, and the date of such record would be accepted as the date of receipt of a claim.  As the claim at issue in the instant appeal is the Veteran's original claim for service connection for hypertension, which was granted, the informal claim provisions of 38 C.F.R. 
§ 3.157 do not apply in this case.

The Board is sympathetic to the Veteran's contention that the benefits process was not adequately explained at the time of service separation; however, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  While entitlement to service connection arose earlier, when there was a diagnosis of hypertension, the date entitlement arose does not decide the effective date in this case; the date of claim does.  The controlling regulation clearly and specifically provides that the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in April 1988, and no claim for service connection for hypertension was filed within one year of service separation.  VA first received an original claim for service connection for hypertension from the Veteran on October 8, 2003.  There is no earlier date on which a service connection claim, either formal or informal, can be inferred.  The relevant 1992 private treatment records do not constitute an informal claim for service connection for hypertension.  
 
On these facts, because the earliest effective date legally possible has been assigned under 38 C.F.R. §§ 3.400(q)(2), 3.400(r), and no effective date for the award of service connection earlier than October 8, 2003 (date of receipt of claim for service connection for hypertension) is assignable, the appeal for an earlier effective date as to the issue of service connection for hypertension is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  For these reasons, the Board concludes that an effective date prior to October 8, 2003 for the award of service connection for hypertension is not warranted as a matter of law.


ORDER

An effective date prior to October 8, 2003 for the award of service connection for hypertension is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


